                             UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA


RAMONA MCDOWELL AND
CLIFF MCDOWELL                                                                 CIVIL ACTION


VERSUS                                                                         17-1712-SDD-RLB


WAL-MART STORES, INC. et al


                                              RULING

        This matter is before the Court on the Motion for Summary Judgment1 filed by

Defendant Walmart, Inc. (“Walmart”). Plaintiff, Ramona McDowell (“McDowell”), has filed

an Opposition2 to this motion, to which Walmart filed a Reply.3 For the reasons that follow,

Walmart’s motion shall be GRANTED.

I.      FACTUAL BACKGROUND

        Ramona McDowell went shopping for groceries at the Cortana Place Walmart

Store in Baton Rouge, Louisiana on March 31, 2016.4 Accompanied by her

granddaughter, Victoria Richmond (“Richmond”), she walked down Aisle 22 to get a box

of crackers.5 McDowell alleges that after grabbing the crackers she wanted, she took a

step toward her shopping cart and slipped on a “puddle of liquid,”6 falling to the floor.7 Per




1
  Rec. Doc. No. 18.
2
  Rec. Doc. No. 19
3
  Rec. Doc. No. 29.
4
  Rec. Doc. No. 1-2, Rec. Doc. No. 18-3 (Deposition of Ramona McDowell), p. 12, lines 15-16.
5
  Rec. Doc. No. 18-3, p. 11, p. 15.
6
  Rec. Doc. No. 1-2, p. 1.
7
  Rec. Doc. No. 18-3, p. 20, lines 23-25.
49324
                                                                                               Page 1 of 9
McDowell, the fall resulted in “severe injuries to her knee”8 for which Walmart is liable.

        In its Motion for Summary Judgment, Walmart argues that McDowell “cannot put

forth any evidence to fulfill [her] burden of proof at trial to show Walmart created or had

actual or constructive knowledge of an unreasonably dangerous condition on the

premises.”9 McDowell opposes the motion by introducing surveillance footage of Aisle 22

on the day of the accident, contending that the video shows a Walmart employee walk

past the aisle thirty seconds before McDowell’s fall. McDowell argues that, because no

other customers are seen entering the aisle during those thirty seconds, and because

there were no frozen or wet products on the aisle that could have caused water to be on

the floor, the video footage compels the conclusion that “the water must have existed

when the Walmart employee passed”10 the aisle. Therefore, she suggests, summary

judgment is inappropriate because there are genuine issues of material fact regarding

“how long the water was on the floor and whether Walmart employees exercised

reasonable care.”11

        In its Reply, Walmart cites several recent Fifth Circuit cases where the court held

that surveillance video evidence of the kind McDowell offers cannot create a genuine

issue of material fact because it is inherently speculative and requires the court to make

inappropriate temporal inferences.12 After reviewing the arguments and exhibits of both

parties and the relevant jurisprudence, this Court concludes that summary judgment in

favor of Walmart is proper because, in light of the Fifth Circuit precedent regarding video


8
  Rec. Doc. No. 19, p. 1.
9
  Rec. Doc. No. 18, p. 1.
10
   Rec. Doc. No. 19, p. 3.
11
   Rec. Doc. No. 19, p. 8.
12
   Rec. Doc. No. 29, pp. 1-2.
49324
                                                                                  Page 2 of 9
evidence, McDowell lacks specific evidence to support her claim that Walmart had

constructive notice of the wet floor that she alleges caused her fall.

II.     LAW AND ANALYSIS

        A. Summary Judgment Standard

        “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”13 “When assessing whether a dispute to any material fact exists, we consider all

of the evidence in the record but refrain from making credibility determinations or weighing

the evidence.”14 A party moving for summary judgment “must ‘demonstrate the absence

of a genuine issue of material fact,’ but need not negate the elements of the nonmovant’s

case.”15 If the moving party satisfies its burden, “the non-moving party must show that

summary judgment is inappropriate by setting ‘forth specific facts showing the existence

of a genuine issue concerning every essential component of its case.’”16 However, the

non-moving party’s burden “is not satisfied with some metaphysical doubt as to the

material facts, by conclusory allegations, by unsubstantiated assertions, or by only a

scintilla of evidence.”17

        Notably, “[a] genuine issue of material fact exists, ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’”18 All reasonable factual


13
   Fed. R. Civ. P. 56(a).
14
   Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008).
15
   Guerin v. Pointe Coupee Parish Nursing Home, 246 F.Supp.2d 488, 494 (M.D. La. 2003)(quoting Little
v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc)(quoting Celotex Corp. v. Catrett, 477 U.S.
317, 323-25, 106 S.Ct. at 2552)).
16
   Rivera v. Houston Independent School Dist., 349 F.3d 244, 247 (5th Cir. 2003)(quoting Morris v. Covan
World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).
17
   Willis v. Roche Biomedical Laboratories, Inc., 61 F.3d 313, 315 (5th Cir. 1995)(quoting Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
18
   Pylant v. Hartford Life and Accident Insurance Company, 497 F.3d 536, 538 (5th Cir. 2007)(quoting
49324
                                                                                                   Page 3 of 9
inferences are drawn in favor of the nonmoving party.19 However, “[t]he Court has no

duty to search the record for material fact issues. Rather, the party opposing the summary

judgment is required to identify specific evidence in the record and to articulate precisely

how this evidence supports his claim.”20 “Conclusory allegations unsupported by specific

facts … will not prevent the award of summary judgment; ‘the plaintiff [can]not rest on his

allegations … to get to a jury without any “significant probative evidence tending to

support the complaint.”’”21

        B. The Louisiana Merchant Liability Statute - La. R.S. 9:2800.6

        This matter is governed by the Louisiana Merchant Liability Statute,22 which

provides:

        A. A merchant owes a duty to persons who use his premises to exercise
           reasonable care to keep his aisles, passageways, and floors in a
           reasonably safe condition. This duty includes a reasonable effort to keep
           the premises free of any hazardous conditions which reasonably might
           give rise to damage.

             In a negligence claim brought against a merchant by a person lawfully
             on the merchant's premises for damages as a result of an injury, death,
             or loss sustained because of a fall due to a condition existing in or on a
             merchant's premises, the claimant shall have the burden of proving, in
             addition to all other elements of his cause of action, all of the following:

             (1) The condition presented an unreasonable risk of harm to the
                 claimant and that risk of harm was reasonably foreseeable.

             (2) The merchant either created or had actual or constructive notice of
                 the condition which caused the damage, prior to the occurrence.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)).
19
   Galindo v. Precision American Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).
20
   RSR Corp. v. International Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
21
   Nat’l Ass’n of Gov’t Employees v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 713 (5th Cir.
1994)(quoting Anderson, 477 U.S. at 249).
22
   The matter is before the Court based on diversity of citizenship; thus, the Court must apply the substantive
law of Louisiana to the facts of this case. In applying and interpreting Louisiana law, this Court looks to final
decisions of the Louisiana Supreme Court for guidance under Erie R.R. Co. v. Tompkins, 304 U.S. 64
(1938).
49324
                                                                                                     Page 4 of 9
            (3) The merchant failed to exercise reasonable care. In determining
                reasonable care, the absence of a written or verbal uniform cleanup
                or safety procedure is insufficient, alone, to prove failure to exercise
                reasonable care.

        Walmart asserts that it is entitled to summary judgment because McDowell has

failed to carry her burden, as set forth in subsection (A)(2), of establishing that Walmart

either created or had constructive or actual notice of the hazardous condition before her

fall. McDowell does not argue that Walmart caused the wet floor condition or that Walmart

had actual notice. Her Opposition is limited to the issue of constructive notice; this Court’s

Ruling will follow suit.

        La. R.S. 2800.6(C)(1) defines constructive notice as follows:

        “Constructive notice” means the claimant has proven that the condition
        existed for such a period of time that it would have been discovered if the
        merchant had exercised reasonable care. The presence of an employee of
        the merchant in the vicinity in which the condition exists does not, alone,
        constitute constructive notice, unless it is shown that the employee knew,
        or in the exercise of reasonable care should have known, of the condition.

Importantly, “[c]ourts will not infer constructive notice; the claimant must make a positive

showing of the existence of the condition prior to the fall and that it existed for some period

of time.”23 Louisiana courts have repeatedly held that summary judgment on a plaintiff’s

claim is appropriate where the plaintiff makes no evidentiary showing that the damage-

causing condition existed for some period of time before the accident.24 According to

Walmart, McDowell makes no such showing because she “does not have factual support

essential to her claim that Walmart had constructive notice of the presence of any foreign


23
   Courington v. Wal-Mart Louisiana LLC, No. 2:17-00771, 2018 WL 707521 at *3 (W.D. La. Feb. 2,
2018)(citations omitted).
24
   See, e.g., Oster v. Winn-Dixie Louisiana, Inc., 04-117 (La. App. 5 Cir. 8/31/04), 881 So. 2d 1257, 1261,
writ denied sub nom. Oster v. Winn Dixie Louisiana, Inc., 2004-2414 (La. 12/17/04), 888 So. 2d 867.
49324
                                                                                               Page 5 of 9
substance on the floor prior to her fall.”25 For example, Walmart notes, McDowell testified

at her deposition that she did not know where the water in Aisle 22 came from or how it

ended up on the floor (“Q: Any idea how it got there? A: I have no idea. I don’t work

there”).26 When asked if she knew whether “any Walmart employee knew that there was

water on the floor and failed to clean it up before your incident, McDowell answered, “I

don’t know.”27 Likewise, McDowell’s granddaughter testified that she did not know how

long the liquid was on the floor or how it ended up there.28 Both women testified that there

were no Walmart employees in Aisle 22 at the time of McDowell’s fall.29 This Court

concurs with Walmart that the above-quoted deposition testimony does not establish that

the “puddle of liquid” existed for any specific period of time before McDowell’s fall.

        To prevent summary judgment, McDowell must identify specific evidence in the

record to support her claim that Walmart had constructive notice. To that end, McDowell’s

Opposition includes a section entitled “Proof of Constructive Notice in This Case.” The

proof offered by McDowell is surveillance footage that, she purports, establishes the

“presence of Walmart employees”30 in the area of the allegedly wet floor before the spill.

Specifically, she argues, the video shows that “there was at least one employee in the

area with an opportunity to discover the spill,”31 and that the video shows that “there is no

indication that he checked [Aisle 22] for hazards,” “even though [he] is seen walking

adjacent to Aisle 22 immediately prior” to McDowell’s fall.32 Based on that footage,


25
   Rec. Doc. No. 18-1, p. 11.
26
   Rec. Doc. No. 18-3, p. 24, lines 19-20.
27
   Rec. Doc. No. 18-3, p. 25, lines 1-4.
28
   Rec. Doc. No. 18-3, p. 33-34.
29
   Rec. Doc. No. 18-3, p. 12, lines 12-13; Id. at p. 30, lines 16-19.
30
   Rec. Doc. No. 19, p. 8.
31
   Rec. Doc. No. 19, p. 8.
32
   Rec. Doc. No. 19, p. 10.
49324
                                                                                   Page 6 of 9
McDowell says, “the only appropriate summary judgment conclusion is that the water on

the floor existed when [the employee] passed by, but he failed to discover it.”33

        Unfortunately for McDowell, Walmart in its Reply identifies several recent Fifth

Circuit cases where the court held that drawing such a conclusion from surveillance video

evidence is impermissible. For example, in Adams v. Dolgencorp, L.L.C., the plaintiff

introduced surveillance video footage of the aisle where she slipped in spilled lotion,

arguing that the video showing “employees' presence in the immediate vicinity of the

spilled lotion [gave] rise to an inference of constructive notice.”34 The Fifth Circuit

disagreed, explaining that “[h]ere, where the footage does not show the substance nor

the area of the floor on which the substance was spilled, we conclude the temporal

inference Adams seeks to draw from the footage would be inappropriate.”35 This Court

has reviewed McDowell’s surveillance video and finds that here, as in Adams, the footage

does not show the spilled substance or even the area of the floor where she alleges the

spill existed.

        Similarly, in Taylor v. Wal-Mart Stores, Inc.,36 the plaintiff sought to prove that

Walmart had constructive notice of a wet floor condition by introducing a surveillance

video that showed “a continuous flow of shoppers and buggies going through”37 the area

where she slipped and fell. The district court granted summary judgment and the Fifth

Circuit affirmed, quoting approvingly from the district court’s opinion, an opinion that


33
   Id. McDowell also argues that the video proves that “no Wal-Mart employee walked down Aisle 22 for at
least an hour prior to the fall.” This statement further undercuts her attempt to argue that a Walmart
employee was in a position to become aware of the clear liquid on the floor in that aisle.
34
   Adams v. Dolgencorp, L.L.C., 559 F. App'x 383, 386 (5th Cir. 2014).
35
   Id.
36
   464 F. App'x 337 (5th Cir. 2012).
37
   Id. at 338.
49324
                                                                                             Page 7 of 9
applies with equal force to the surveillance video offered by McDowell in the case at bar:

          The video merely shows the passage of time and lacks any visual evidence
          of a wet substance on the floor. The video does not show someone or
          something creating the wet substance; it does not show others slipping or
          avoiding the area; it shows no one making a failed attempt to clean or
          secure the area. To conclude what the plaintiff asks would require this court
          to draw a series of impermissible inferences unsupported by this summary
          judgment record.38


          Louisiana courts have held that, “[t]hough the time period need not be specific in

minutes or hours, constructive notice requires that the claimant prove the condition

existed for some time period prior to the fall.”39 McDowell asks this Court to infer that time

period based on circumstantial evidence and video evidence of a type that the Fifth Circuit

has held is too speculative to defeat summary judgment. Indeed, McDowell’s deposition

testimony shows that she answered “I don’t know” when asked whether any Walmart

employee knew about the spill before her fall.40 Overall, McDowell is unable to point to

any evidence that tends to establish Walmart’s constructive notice, or even establish a

specific time period for the existence of the spill that might allow this Court to infer such

notice.

          In light of the Fifth Circuit precedent discussed above, McDowell’s argument that

“[c]onstructive notice in this case is established through the video evidence alone”41 fails.

As such, this Court does not reach McDowell’s argument with respect to La. R.S.

9:2800.6(3), namely, that “Walmart personnel failed to act reasonably and fulfill Walmart’s




38
   Id. at 339.
39
   Demouy v. Sam's Wholesale, Inc., 2010-2295 (La. App. 1 Cir. 6/10/11).
40
   See supra, p. 6.
41
   Rec. Doc. No. 19, p. 4.
49324
                                                                                    Page 8 of 9
policies for monitoring aisles.”42 To succeed in a claim under the Louisiana Merchant

Liability Statute, the claimant bears the burden of proving all of the subparts, including

notice. Because McDowell has not proven that notice, Walmart’s reasonable care or lack

thereof is not at issue.

          Accordingly, because the Court finds that McDowell has failed to make an

evidentiary showing that Walmart had constructive notice of the allegedly wet floor as

required under the Louisiana Merchant Liability Statute, summary judgment shall be

GRANTED in favor of Walmart.

III.      CONCLUSION

          For the foregoing reasons, the Motion for Summary Judgment43 filed by Defendant

is GRANTED. Plaintiffs’ claims are hereby dismissed with prejudice; Judgment will be

entered accordingly.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on August 15, 2019.




                                       S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




42
     Id.
43
     Rec. Doc. No. 11.
49324
                                                                                Page 9 of 9
